Citation Nr: 1326026	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  06-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for residuals of a back injury prior to August 30, 2012 and in excess of 20 percent for degenerative joint disease of the thoracic spine as of August 30, 2012, including on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

In May 2011 and August 2012, the Board remanded the claims of entitlement to an increased rating for a thoracic spine disability and entitlement to service connection for hepatitis C for additional development.  The claim for service connection for hepatitis C has been granted.  As discussed in more detail below, the Board finds there was substantial compliance with its prior remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO continued the denial of the claim as reflected in the May 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

A review of the Virtual VA and VBMS paperless claims processing systems reveal additional VA medical treatment records pertinent to the present appeal.






FINDINGS OF FACT

1.  Prior to August 30, 2012, the Veteran's spine condition did not limit forward flexion to 60 degrees, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, did not result in ankylosis, and did not have associated objective neurological abnormalities for which separate ratings can be granted.

2.  Beginning August 30, 2012, the Veteran's spine condition limits forward flexion of the thoracolumbar spine to 30 degrees with pain, creates functional impairment, has not resulted in ankylosis, and does not have associated objective neurological abnormalities for which separate ratings can be granted.  

3.  The schedular criteria are adequate for evaluating the Veteran's spine disability, and the evidence does not reveal that the disorder results in an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2012, the criteria for rating in excess of 10 percent for 
residuals of a back injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.71(a), Diagnostic Code (DC) 5003-5291 (2012).

2.  Beginning August 30, 2012, the criteria for a rating of 40 percent, but no higher, for degenerative joint disease of the thoracic spine have been met.  38 U.S.C.A. § 1155, 5103(a), 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.71(a), DC 5242.

3.  The criteria for an extraschedular rating in excess of 10 percent prior to August 30, 2012 and in excess of 40 percent beginning August 30, 2012 for the Veteran's spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, DC 5242.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Prior Board Remands

The Board observes that this case was previously remanded in May 2011 and August 2012.  The purpose of the May 2011 remand was to schedule the Veteran for a VA spine examination to determine the current severity of his service-connected spine disability.  A VA spine examination was conducted in May 2011.  However, the May 2011 VA examiner did not document the Veteran's thoracolumbar spine ranges of motion.  Thus, in August 2012, the case was remanded by the Board in order to obtain an adequate VA examination.  The August 2012 Board remand also requested that the RO consider referring the case for extraschedular rating.  The record documents that a VA spine examination was provided in August 2012 and that a decision on the extraschedular issue was obtained from the Director of Compensation Services in May 2013.  The August 2012 VA examination is adequate.  See 38 C.F.R. § 3.159(c)(4).  It appears there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II. VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to notify, the Veteran was provided notice by letter dated in July 2004.  The letter explained that he could submit evidence that his back disability had increased in severity, such as statements from his doctor, etc.  The letter also explained that if he had received treatment from VA medical facilities, then the RO would obtain those records once the Veteran furnished the dates and places of treatment.  It was further explained that the Veteran could submit his own statement describing the symptoms, frequency, severity and other disablement caused by the disability.  The Board concludes that this letter satisfied the duty to notify.  

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO noted in the May 2013 SSOC that VA medical treatment records from November 24, 2004 to May 14, 2013 were reviewed.  However, the most recent VA treatment reports in the record are from January 14, 2013.  During the RO's uploading of additional VA medical treatment records to Virtual VA on May 30, 2013, records were not included from January 15, 2013 to May 14, 2013.  Thus, it is clear from the record that the VA treatment record dates listed by the RO in the May 2012 SSOC contain a typo and should read that the RO consulted VA treatment records from November 24, 2004 to January 14, 2013.  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  
	
Two VA examinations and two fee-based examinations have been developed in connection with the current claim for higher evaluations for a spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The 2011 VA examination was inadequate as the examiner did not address relevant evidence, specifically, the Veteran's thoracolumbar ranges of motion were not obtained.  Taken together, the Veteran's examinations are sufficient as the 2004, 2008 and 2012 examiners considered the entire record, noted the history of the disability, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  




III.    Increased Rating & Extraschedular Consideration

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that a staged rating is warranted.

In this case, the Veteran has been diagnosed with degenerative joint disease of the thoracic spine.  The rating criteria do not provide for a rating for disability involving the thoracic spinal segment separate from the lumbar spinal segment.  Rather, the thoracic and lumbar spines are considered together as one spinal segment, the "thoracolumbar spine," and rated as one disability.  See 38 C.F.R. § 4.71a, Plate V (2012).  The Veteran's disability has been shown to cause limitation of motion of the thoracolumbar spine.  This service-connected disability is rated as 10 percent disabling prior to August 30, 2012, under 38 C.F.R. § 4.71a, DC 5003-5291 and as 20 percent disabling as of August 30, 2012, under 38 C.F.R. § 4.71a, DC 5242.  

The regulations governing spine disabilities were revised on September 26, 2003.  The Veteran was initially service-connected for his spine disability in September 1998 but filed this claim for an increased rating on June 24, 2004.  While the RO erroneously applied the pre-September 26, 2003 regulations in the October 2004 rating decision, no prejudice flowed to the Veteran, as the RO found the old spine regulations were more favorable to the Veteran and the Veteran was afforded an opportunity to comment on the RO's actions.  Based on the filing date of the claim, the Board will only apply the revised spine disability regulations to the Veteran's claim for an increased rating of his spine disability.  

Since September 23, 2003, DCs 5235 to 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242 (2012).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  The Board notes that under 38 C.F.R. § 4.40, the rating for an orthopedic disorder should reflect functional limitation which is due to pain which is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Based on the evidence of record, the Board concludes that a rating in excess of 10 percent prior to August 30, 2012, is not warranted.  However, effective August 30, 2012, a rating of 40 percent, but no higher, is warranted.  

Prior to August 30, 2012, the pertinent evidence of record fails to show that the Veteran's thoracolumbar spine range of motion approximated forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which would warrant the next higher rating of 20 percent.

During this period, the Veteran's forward flexion of the thoracolumbar spine had been shown to be no worse than 90 degrees during August 2004 and December 2008 fee-based examinations.  The Veteran's combined range of motion at those examinations exceeded 120 degrees.  Although the examinations showed pain on motion, even with such pain, the Veteran was able to forward flex to 90 degrees and had combined motion greater than 120 degrees.  There was no additional loss of motion following repetition.  Although the Veteran reported having pain rated as six  on a scale of one to ten (6/10) in August 2004, he was gainfully employed and only lost two days from work per year as a result of his spine disability.  In December 2008, the Veteran reported pain that he said was ten on a scale of one to ten (10/10) and he could not lift or stand for prolonged periods; however, he did not require any assistive devices for ambulation.  The examinations did not indicate that the Veteran's limited motion, even with pain, approximated forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The examinations also fail to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the December 2008 examiner noted the Veteran had a slight limp due to his back condition, there was an absence of muscle spasms, no ankylosis, normal curves of the spine, and his posture was within normal limits.

None of the Veteran's pertinent treatment records during this period indicate that he had limited motion warranting a 20 percent rating or that he had muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour.  Thus, the evidence does not indicate that a rating in excess of 10 percent based on limitation of motion is warranted prior to August 30, 2012.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributed to the actual limitation of motion such that an increased rating is warranted for this period.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion for this time period is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  As noted above, the August 2004 and December 2008 examinations specifically found that the Veteran did not have additional loss of motion following repetition.  No evidence of disuse such as atrophy was noted.  The examinations reflect that the Veteran's pain on motion and the functional loss it resulted in were taken into account.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected spine disability prior to August 30, 2012, have not been met.  

However, the Veteran's limitation of motion has been shown to meet the criteria for a 40 percent rating effective August 30, 2012.  At a VA examination on August 30, 2012, the examiner reported that the Veteran was able to forward flex to 60 degrees but evidence of painful motion began at 30 degrees.  As noted above, a 40 percent rating is warranted for forward flexion limited to 30 degrees or less.  In reaching the conclusion that a 40 percent is warranted from August 30, 2012, the Board has considered that the Veteran's painful motion contributes to actual limitation of motion such that an increased rating is warranted.  See 38 C.F.R. § 4.40.  This conclusion is supported by the fact that the examiner also noted that there was weakened movement, excess fatigability, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The 40 percent rating takes into account the Veteran's functional impairment such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion with occasionally use of a cane for ambulation, and interference with sitting, standing or weight-bearing.  Accordingly, the criteria for a rating of 40 percent for limitation of motion for the Veteran's service-connected spine disability from August 30, 2012, have been met.  38 C.F.R. § 4.71a, DC 5242.

In finding that a rating higher than 40 percent is not warranted, the next higher rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  The evidence does not show, nor does the Veteran contend, that he has unfavorable ankylosis.  While the Veteran and his wife testified that he spends a lot of time in bed and finds it difficult to get moving in the mornings, the Veteran has not claimed limitation in motion that approximates unfavorable ankylosis.  See Veteran's Hearing Transcript, pgs. 4-8, December 2010.  Therefore, a rating higher than 40 percent is not warranted.  

Additionally, based on the evidence of record, the Board concludes that associated objective neurologic abnormalities for which a separate rating can be granted have not been shown.  The evidence does not show associated neurologic abnormalities.  The Board acknowledges that throughout this appeal, the Veteran has reported having radiating pain to his legs as well as numbness of his lower extremities.  See, e.g., Veteran's Hearing Transcript, pg. 7, December 2010; December 2008 fee-based examination; August 2004 fee-based examination.  However, objective evidence of a neurologic abnormality related to the Veteran's spine condition has not been shown.  At his August 2004 and December 2008 examinations, the Veteran was shown to have lower extremity motor function and sensory function within normal limits and straight leg raises were negative bilaterally.  While a March 2008 examination diagnosed the Veteran with bilateral medial and lateral plantar neuropathies, it was associated with the Veteran's plantar fasciitis, not his spine condition.  The August 2012 VA examination showed that the Veteran's deep tendon reflexes were 2+ for both knees and both ankles, right straight leg raises were negative, left straight leg raises were positive and the sensory examination was not reliable as the Veteran claimed to not be able to feel anything anywhere on his body.  The August 2012 VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition.

In this case, the Veteran's pertinent treatment records and examinations fail to show any neurologic abnormalities associated with his spine disability, despite the Veteran's complaints of radiating pain in his lower extremities.  The August 2004 and December 2008 examinations revealed no evidence of radiating pain on movement and the August 2012 examination specifically found that the Veteran does not have radiculopathy or any other neurological abnormalities.  Therefore, the Board concludes that separate ratings for associated neurologic abnormalities are not warranted.

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent prior to August 30, 2012, for a spine disability have not been met.  However, a rating of 40 percent, but no higher, from August 30, 2012, is warranted.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  

Statute provides that the Secretary of Veterans Affairs shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or their dependents.  38 U.S.C.A. § 511(a).  All questions, in a matter which under § 511(a) of Title 38 is subject to a decision by the Secretary, shall be subject to one review on appeal to the Secretary. 38 U.S.C.A. § 7104(a).  Final decision on such appeals shall be made by the Board. See id.  The Veteran has perfected an appeal to the Board of the rating assigned for his service-connected spine disability.  The question of whether an extraschedular rating is warranted for the Veteran's spine disability has been subject to a decision by the agency of original jurisdiction.  Hence, the Board has appellate jurisdiction to review the matter and decide whether an extraschedular rating is warranted.

In May 2013, the Director of the Compensation Service (Director) determined that an extraschedular evaluation is not warranted.  In his report, he noted the Veteran's assertions that his spine condition makes it difficult to climb, lift or bend and that he must occasionally use a cane for ambulation.  The Director summarized the findings of the August 30, 2012 VA examination that the Veteran experiences weakened motion, excess fatigability, disturbance of locomotion, and interference with sitting, standing or weight bearing.  The Director noted that the Veteran continues to work 40 hours per week in a sales position and reported less than 20 days lost from work for each of the most recent years due to his spine condition.  He found that when comparing the level of severity and the symptoms of the Veteran's back disability with the rating criteria, the rating schedule criteria reasonably describes the Veteran's disability level and symptomatology. Therefore, he concluded that the Veteran's disability picture is contemplated by the rating schedule and that the assigned evaluation is adequate.  The Director found no evidence of an exceptional or unusual disability picture with such related factors of marked interference with employment or frequent periods of hospitalization to warrant an extraschedular evaluation.  

Although the Veteran claimed during his December 2010 hearing to have missed 30 to 35 days of work in 2010, in September 2012, the Veteran stated that he missed 18 days of work in 2010 due to his spine condition.  See Veteran's Hearing Transcript, pg. 6, December 2010; see also Veteran's Statement in Support of Claim, September 2012.  Additionally, the Veteran has consistently claimed to have not missed more than 20 days of work due to his spine condition.  See Veteran's Statement in Support of Claim, September 2012.  Based on a review of all of the evidence of record, the Board finds that the evidence does not show that the Veteran's thoracolumbar spine disability has resulted in marked interference with employment or activities of daily life which would a warrant rating in excess of 10 percent prior to August 30, 2012, and in excess of 40 percent from August 30, 2012.  Therefore, the Board concurs that an extra-schedular rating is not warranted.  

The Veteran is currently employed and works 40 hours per week in sales.  See VA Examination, pg. 1, August 2012.  As the Veteran has not contended, nor does the evidence show that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 40 percent rating is granted for degenerative joint disease of the thoracic spine effective from August 30, 2012.  To this extent only, the appeal is allowed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


